AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") made and entered
into as of the 8th day of November 2006, between AMERICAN SEAFOODS, L.P.
("Parent") AMERICAN SEAFOODS GROUP LLC ("Employer" or the "Company") and Brad
Bodenman who resides at 3607 11th Avenue NW Gig Harbor, WA 98335 ("Executive").

W

I T N E S S E T H:



WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of March 18, 2002;

WHEREAS, Employer and Executive desire now to amend and restate the original
Employment Agreement as set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:

    Employment Term
    . Employer agrees to employ Executive, and Executive agrees to be so
    employed, in the capacity of Chief Financial Officer of Employer for a term
    commencing on the date hereof and ending on the December 31, 2011 (the
    "Initial Term");
    provided
    ,
    however
    , that, notwithstanding anything to the contrary set forth in this
    Agreement, this Agreement may be earlier terminated pursuant to the terms
    hereof. The terms of this Agreement will automatically extend past the
    Initial Term for succeeding periods of one year each unless either party
    terminates this Agreement as of the end of the Initial Term, or as of the
    end of any subsequent one-year period (in either case, the "Termination
    Date"), by delivering notice to the other party specifying the applicable
    Termination Date not earlier than 180 days and not later than 120 days prior
    to the date so specified. "Employment Term" as used herein shall mean the
    term of this Agreement including any automatic extensions pursuant to the
    preceding sentence.
    Position and Duties
    . Executive shall (in accordance with Section 11 hereof) diligently and
    conscientiously devote his full business time, attention, energy, skill and
    best efforts to the business of Employer and the discharge of his duties
    hereunder. Executive's duties under this Agreement shall be to serve as
    Chief Financial Officer of Employer, with the responsibilities, rights,
    authority and duties customarily pertaining to such office and as may be
    established from time to time by or under the direction of the Board of
    Directors or similar governing body of Employer (the "Board") or its
    designees, and Executive shall also act as an officer and/or director and/or
    manager of such subsidiaries or Employer as may be designated by the Board,
    commensurate with Executive's office, all without further compensation,
    other than as provided in this Agreement.
    Compensation
    .
    Base Salary
    . Employer shall pay to Executive base salary compensation at an annual rate
    of $275,000. In January 2007 and annually thereafter, the Board shall review
    Executive's base Salary in light of performance of Executive and the
    Company, and may, in its sole discretion, increase or decrease (but not
    decrease below $275,000) such base salary by an amount it determines to be
    appropriate. Executive's annual base salary payable hereunder, as it may be
    increased or decreased from time to time, is referred to herein as "Base
    Salary." Base Salary shall be paid in equal installments in accordance with
    Employer's payroll practices in effect from time to time for executive
    officers, but in no event less frequently than monthly.
    Bonus
    . Executive shall be entitled to participate in all annual incentive plans,
    profits participation plans, equity-based incentive plans and other bonus
    and compensation plans of Employer offered from time to time during the term
    of Executive's employment hereunder by Employer to employees or executives
    of Executive's rank to the extent Executive qualifies under the eligibility
    provisions of the applicable plan or plans, in each case consistent with
    Employer's then-current practice as approved by the Board from time to time.

    Benefits
    . Executive shall be eligible to participate in all employee benefit
    programs of Employer offered from time to time during the term of
    Executive's employment hereunder by Employer to employees or executives of
    Executive's rank, to the extent that Executive qualifies under the
    eligibility provisions of the applicable plan or plans, in each case
    consistent with Employer's then-current practice as approved by the Board
    from time to time. The foregoing shall not be construed to require Employer
    to establish such plans or to prevent the modification or termination of
    such plans once established, and no such action or failure thereof shall
    affect this Agreement. Executive recognizes that Employer and its affiliates
    have the right, in their sole discretion, to amend, modify or terminate
    their benefit plans without creating any rights in Executive.
    Vacation
    . Executive shall be entitled to up to four weeks of paid vacation per
    calendar year. A maximum of one week of vacation time may be carried over
    from one calendar year and into the following calendar year;
    provided
    documentation therefore is submitted no later than 45 days after such
    expense is incurred.
    Business Expenses
    . To the extent that Executive's reasonable and necessary expenditures for
    travel, entertainment and similar items made in furtherance of Executive's
    duties under this Agreement comply with Employer's expense reimbursement
    policy, are wholly or partially deductible by Employer for federal income
    tax purposes pursuant to the Internal Revenue Code of 1986, as amended and
    are documented and substantiated by Executive as required by the Internal
    Revenue Service and the policies of Employer, Employer shall reimburse the
    Executive for such expenditures;
    provided
    documentation therefore is submitted no later than 45 days after such
    expense is incurred.
    Termination by the Company
    .
     a. Employer shall have the right to terminate the Employment Term under the
        following circumstances (and also as contemplated by Section 8(b)):
         i.   upon the death of Executive;
         ii.  in the event of a disability which prevents or seriously inhibits
              Executive from performing his duties for 60 consecutive days as
              determined in good faith by the Board, upon 30 days written notice
              from Employer to Executive; or
         iii. for Cause (as defined below).
    
        "Cause" as used in this Agreement shall mean (i) Executive's commission
        of a felony or any other crime involving moral turpitude, fraud,
        misrepresentation, embezzlement or theft, (ii) Executive's engaging in
        any activity that is harmful (including, without limitation, alcoholic
        or other self-induced affliction), in a material respect, to the Company
        or any of its subsidiaries, monetarily or otherwise, as determined by a
        majority of the Board; (iii) Executive's material malfeasance (including
        without limitation, any intentional act of fraud or theft), misconduct,
        or gross negligence in connection with the performance of his duties
        hereunder; (iv) Executive's significant violation of any statutory or
        common law duty of loyalty to the Company or any of its subsidiaries;
        (v) Executive's material breach of the Agreement or of a material
        Company policy (including without limitation, disclosure or misuse of
        any confidential or competitively sensitive information or trade secrets
        of the Company or a subsidiary); or (vi) Executive's refusal or failure
        to carry out directives or instructions of the Board that are consistent
        with scope and nature of Executive's duties and responsibilities set
        forth herein, in the case of clause (v) or (vi) above, only if such
        breach or failure continues for more than 10 days following written
        notice from Employer describing such breach or failure.
    
     b. If this Agreement is terminated pursuant to Paragraph 7(a), or for any
        other reason (except by Executive pursuant to Paragraph 8 or by Employer
        other than pursuant to Paragraph 7(a)), Executive's rights and
        Employer's obligations hereunder shall forthwith terminate except that
        Employer shall pay Executive his Base Salary earned but not yet paid
        through the date of termination. In addition, if the Executive is
        terminated pursuant to Paragraph 7(a)(i) or 7(a)(ii), Employer shall
        also pay Executive within 30 days following receipt of audited financial
        statements for the year during which such termination occurred, a
        prorated annual bonus in respect of the partial year during which such
        termination occurred, the amount to be equal to the full amount of the
        annual cash bonus, in any, that would be due under Section 3(b)
        multiplied by a fraction, the numerator of which is the number of days
        in such fiscal year prior to such termination and the denominator of
        which is 365.

    Termination by Executive
    .
     a. Executive shall have the right to terminate the Employment Term for Good
        Reason (as defined below), upon 60 days' written notice to the Board
        given within 60 days following the occurrence of an event constituting
        Good Reason; provided that Employer shall have 10 days after the date
        such notice has been given to the Board in which to cure the conduct
        specified in such notice. For purposes of this Agreement "Good Reason"
        shall mean:
         i.   the Company's failure to pay or provide when due Executive's Base
              Salary, which failure is not cured within 10 days after the
              receipt by the Board from Executive of a written notice referring
              to this provision and describing such failure; or
         ii.  the failure to continue Executive in his position as provided in
              Paragraph 1 or removal of him from such position; or
         iii. a material diminution of Executive's responsibilities, duties or
              status, which diminution is not rescinded within 30 days after the
              date of receipt by the Board from Executive of a written notice
              referring to this provision and describing such diminution.
    
     b. If this Agreement is terminated pursuant to Paragraph 8(a), or if
        Employer shall terminate Executive's employment under this Agreement
        other than pursuant to Paragraph 7(a), Executive shall be entitled to
        the following, which he acknowledges to be fair and reasonable, as his
        sole and exclusive remedy, in lieu of all other remedies at law or in
        equity, for any such termination:
         i.   Base Salary earned but not yet paid through date of termination;
         ii.  a prorated annual bonus in respect of the partial year during
              which such termination occurred, the amount to be equal to the
              full amount of the annual cash bonus, if any, that would be due
              under Section 3(b) multiplied by a fraction, the numerator of
              which is the number of days in such fiscal year prior to such
              termination and the denominator of which is 365; and
         iii. an amount equal to the Executive's actual Base Salary (not
              including any bonus paid or payable) for the 12-month period
              immediately prior to such termination (or the period during which
              Executive was employed by Employer if less than 12 months),
              payable in 24 equal installments during the 24-month period
              following such termination (the "Severance Pay Period").
    
        In the event of any such termination, Executive shall use commercially
        reasonable efforts to secure the alternative employment. During the last
        six months of the Severance Pay Period, any compensation, income or
        benefits earned by or paid to (in case or otherwise) the Executive as an
        employee of or consultant to a company other than the Company shall
        reduce the amount of severance payments payable during such six-month
        period pursuant to Paragraph 8(b)(iii).
    
     c. If Executive terminates his employment at any time during the term of
        this Agreement other than pursuant to Section 8(a), without limiting or
        prejudicing any other legal or equitable rights or remedies which
        Employer may have upon such breach by Executive, Executive will receive
        his Base Salary earned but not yet paid through the date of termination.

    Services Unique
    . Executive recognizes that Executive's services hereunder are of a special,
    unique, unusual, extraordinary and intellectual character giving them a
    peculiar value, the loss of which cannot be reasonably or adequately
    compensated for in damages, and in the event of a breach of this Agreement
    by Executive (particularly, but without limitation, with respect to the
    provisions hereof relating to the exclusivity of Executive's services and
    the provisions of Paragraph 11), the Company shall, in addition to all other
    remedies available to it, be entitled to equitable relief by way of an
    injunction and any other legal or equitable remedies. Anything to the
    contrary herein not withstanding, the Company may seek such equitable relief
    in a federal or state court in Washington, and the Executive hereby submits
    to jurisdiction in those courts.
    Protection of the Company's Interests
    . To the fullest extent permitted by the law, all rights worldwide with
    respect to any intellectual or other property of any nature conceived,
    developed, produced, created, suggested or acquired by Executive in
    connection with the performance of his duties hereunder during the period
    commencing on the date hereof and ending six months following the
    termination of Executive's employment hereunder shall be deemed to be a work
    made for hire and shall be the sole and exclusive property of Employer.
    Executive agrees to execute, acknowledge and deliver to Employer at
    Employer's request, such further documents as the Employer finds appropriate
    to evidence the Employer's right in such property. Executive further
    acknowledges that in performing his duties hereunder, he will have access to
    proprietary and confidential information and to trade secrets of Employer
    with its affiliates. Any confidential and/or proprietary information of
    Employer or its affiliates shall not be used by Executive or disclosed or
    made available by Executive to any person except (i) as required in the
    course of Executive's employment or (ii) when required to do so by a court
    of law, by any governmental agency having supervisory authority over the
    business of Employer or by any administrative or legislative body (including
    a committee thereof) with apparent jurisdiction to order him to divulge,
    disclose or make accessible such information, it being understood that
    Executive will promptly notify Employer of such requirement so that Employer
    may seek to obtain a protective order. Upon expiration of earlier
    termination of the term of Executive's employment, Executive shall return to
    Employer all such information that exists in written or physical form (and
    all copies thereof) under Executive's control.
    Non-Competition
    .
    Exclusivity of Employment
    . Executive agrees that his employment hereunder is on an exclusive basis,
    and that during the Employment Term, he will not engage in any other
    business activity. Notwithstanding the foregoing, nothing in this Agreement
    shall preclude Executive from serving on the Board of Directors of other
    corporations (subject to approval of the Board which shall not be
    unreasonably withheld), from engaging in charitable and public service
    activities, or engaging in speaking and writing activities, or from managing
    his personal investments, provided that such activities are disclosed in
    writing to the Board in a notice that references this provision and do not
    interfere with Executive's availability or ability to perform his duties and
    responsibilities hereunder.
    Noncompete
    . Executive agrees that during the Employment Term, and the Severance Pay
    Period (if applicable), and the 12-month period thereafter, he shall not,
    directly or indirectly, engage in, or participate as an investor in, an
    officer, an employee, director or agent of, or consultant for, any entity
    engaging in any line of business competitive with that of Employer or any of
    its subsidiaries, or any line of business which Employer or any of its
    subsidiaries is contemplating;
    provided
    however
    that, nothing herein shall prevent him from investing as less than 5%
    shareholder in the securities of any company listed on a national securities
    exchange or quoted on an automated quotation system. Executive's
    participation in such an entity in any of the foregoing capacities, other
    than participation described in the foregoing proviso, being sometimes
    referred to herein as being a "Participant."
    Nonsolicitation of Employees
    . Executive agrees that during the Employment Term and the Severance Pay
    Period (if applicable), and the 36-month period thereafter (the
    "Nonsolicitation Period"), he will not directly or indirectly, employ, or be
    a Participant in any entity that employs, any person previously employed by
    the Company or any of its subsidiaries or in any way induce or attempt to
    induce any person to leave the employment of the Company or any of its
    subsidiaries.
    Nonsolicitation of Customers
    . Executive agrees that during the Nonsolicitation Period, he will not
    directly nor indirectly, solicit or do business with, or be a Participant in
    any entity that solicits or does business with, any customer of Employer or
    any of its subsidiaries, nor shall Executive in any way induce or attempt to
    induce any customer of Employer to do business with any person or entity
    other than Employer;
    provided
    that, the foregoing shall not restrict Executive or any entity in which he
    is a Participant from soliciting or doing business with any customer of
    Employer or any of its subsidiaries with respect to a line of business that
    Employer or any of its subsidiaries is contemplating. Notwithstanding the
    foregoing, after the expiration of the noncompetition period set forth in
    Paragraph 11(b), Executive may participate as an investor in, an officer,
    employee, director of or agent of or consultant for an entity that does
    business with one or more customers of Employer so long as Executive has not
    contact with such customer and has no direct or indirect involvement in the
    solicitation of business from any such customer.
    Standstill
    . Executive agrees that during the Nonsolicitation Period, Executive shall
    not, except at the specific written request of the Board:
     i.   engage in or propose, or be a Participant in any entity that engages
          in or proposes, a Rule 13e-3 Transaction (as defined in Rule 13e-3
          under the Securities Exchange Act of 1934) or any other material
          transaction, between Parent, Employer or any of its subsidiaries, on
          the one hand, and Executive or any entity in which Executive is a
          Participant, on the other hand;
     ii.  acquire any equity securities of Parent, Employer or any of its
          subsidiaries (other than securities issued to Executive by Parent or
          issued to Executive by Parent upon exercise of options issued to
          Executive by Parent), or be a participant in any entity that acquires
          any equity securities of Parent, Employer or any of its subsidiaries;
     iii. solicit proxies, or be a Participant in any entity that solicits
          proxies, or become a participant in any solicitation of proxies, with
          respect to the election of directors of Parent, Employer or any of its
          subsidiaries in opposition to the nominees recommended by the Board of
          any such entity; or
     iv.  directly or indirectly, engage in or participate in any other activity
          that would be reasonably expected to result in change of control of
          Parent, Employer or any of its subsidiaries.

    The foregoing provisions of this Paragraph shall not be construed to
    prohibit or restrict the manner in which the Executive exercises his voting
    rights in respect to equity securities in Parent acquired in a manner that
    is not a violation of the terms of this Paragraph 11.

    Nondisparagement
    . Executive will not at any time during or after this Agreement directly (or
    through any other person or entity) make any public or private statements
    (whether oral or in writing) which are derogatory or damaging to the
    Company, its business, activities, operations, affairs, reputation or
    prospects or any of its officers, employees, directors or shareholders.
    Employer will not at any time during or after the term of this Agreement
    directly (or through any other person or entity) make any defamatory public
    or private statements (whether oral or in writing) concerning the Executive.
    Representations of the Parties
    . Executive represents and warrants to Employer that Executive has the
    capacity to enter into this Agreement and the other agreements referred to
    herein, and that the execution, delivery and performance of this Agreement
    and such other agreements by Executive will not violate any agreement,
    undertaking or covenant to which Executive is party or is otherwise bound.
    Employer represents to Executive that it is a limited liability company or
    limited partnership, as applicable, and is duly organized and validly
    existing under the laws of the State of Delaware, that it is fully
    authorized and empowered by action of its Board or general partner, as
    applicable, to enter into this Agreement and the other agreements referred
    to herein, and that performance of its obligations under this Agreement and
    such other agreements will not violate any agreement between it and any
    other person, firm or entity.
    Key Man Insurance
    . Each of Employer and Coastal Villages Pollock LLC or its affiliates
    (collectively, "Coastal Villages") will have the right throughout the term
    of this Agreement to obtain or increase insurance on Executive's life in
    such amount as the Board or Coastal Villages determines, in the name of the
    Employer or Coastal Villages, as the case may be, and for its sole benefit
    or otherwise, in the discretion of the Board or Coastal Villages (as
    applicable). Executive will cooperate in any and all necessary physical
    examinations without expense to Executive, supply information, and sign
    documents, and otherwise cooperate fully with Employer and Coastal Villages
    as Employer or Coastal Villages (as applicable) may request in connection
    with any such insurance. Executive warrants and represents, that, to his
    best knowledge, he is in good health and does not suffer from any medical
    condition which might interfere with the timely performance of his
    obligations under this Agreement.
    Notices
    . All notices given under this Agreement shall be in writing and shall be
    deemed to have been duly given (a) when delivered personally, (b) three
    business days after being mailed by first class certified mail, return
    receipt requested, postage prepaid, (c) one business day after being sent by
    a reputable overnight delivery service, postage or delivery charges prepaid,
    or (d) on the date on which a facsimile is transmitted to the parties at
    their respective addresses state below. Any party may change its address for
    notice and the address to which copies must be sent by giving notice of the
    other parties in accordance with this Paragraph 15, except that any such
    change of address notice shall not be effective unless and until received.

    If to the Employer or Parent:

    American Seafoods Group LLC
    2025 First Avenue, Suite 900
    Seattle, WA 98127
    Attention: General Counsel

    with a copy to:

    Heller Ehrman LLP

    701 Fifth Avenue, Suite 6100

    Seattle, WA 98104

    Attention: Bruce M. Pym, Esq.

    If to the Executive, to his address set forth above.

    Entire Agreement, Amendments, Waivers, Etc.
 1. No amendments or modifications of this Agreement shall be effective unless
    set forth in a writing signed by the Company and Executive. No waiver by
    either party of any breach by the other party of any provision or condition
    of this Agreement shall be deemed a waiver of any similar or dissimilar
    provision or condition at the same or any prior or subsequent time. Any
    waiver must be in writing and signed by the waiving party.
 2. This Agreement sets forth the entire understanding and agreement of the
    parties with respect to the subject matter hereof and supersedes all prior
    oral and written understandings and agreements. There are no
    representations, agreements, arrangements or understandings, oral or
    written, among the parties relating to the subject matter hereof which are
    not expressly set forth herein, and no party hereto has been induced to
    enter into this Agreement, except by the agreements expressly contained
    herein.
 3. Nothing herein contained shall be construed so as to require the commission
    of any act contrary to law, and wherever there is a conflict between any
    provision of this Agreement and any present or future statute, law,
    ordinance or regulation, the latter shall prevail, but in such event the
    provision of this Agreement affected shall be curtailed and limited only to
    the extent necessary to bring it within legal requirements.
 4. This Agreement shall inure to the benefit of and be enforceable by Executive
    and his heirs, executors, administrators and legal representatives, by the
    Company and its successors and assigns, by Parent and its successors and
    assigns and, with respect to Paragraph 14, Coastal Villages and its
    successors and assigns. This agreement and all rights hereunder are personal
    to Executive and shall not be assignable. Each of the Company and Parent may
    assign its rights under this Agreement to any successor by merger,
    consolidation, purchase of all or substantially all of its and its
    subsidiaries' assets, or otherwise; provided that such successor assumes all
    of the liabilities, obligations and duties of the Company under this
    Agreement, either contractually or as a matter of law.
 5. If any provisions of this Agreement or the application thereof is held
    invalid, the invalidity shall not affect the other provisions or application
    of this Agreement that can be given effect without the invalid provisions or
    application, and to this end the provisions of this Agreement are declared
    to be severable.

Governing Law
. This Agreement shall be governed by and construed in accordance with the laws
of the State of Washington without reference to principles of conflict of laws.
Right to Equitable Relief
. Executive recognizes that Employer will have no adequate remedy at law for
this breach of provision of Paragraph 10, 11 or 12 and in the event of any such
breach or threatened breach he agrees that Employer shall be entitled to obtain
equitable relief in addition to other remedies available at law and/or
hereunder.
Taxes
. All payments required to be made to Executive hereunder, whether during the
term of this employment hereunder or otherwise shall be subject to all
applicable federal, state and local tax withholding laws.
Headings, Etc.
The headings set forth herein are included solely for the purpose of
identification and shall not be used for the purpose of construing the meaning
of the provisions of this Agreement. Unless otherwise provided, references
herein to Exhibits, Schedules and Paragraphs refer to Exhibits and Schedules to
and Paragraphs of this Agreement.
Arbitration
. Any dispute or controversy between Employer and Executive, arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, shall be
settled by arbitration in Seattle, Washington administered by the American
Arbitration Association in accordance with its Commercial Rules then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy of relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of Employer and Executive.
Survival
. Executive's obligations under the provisions of Paragraphs 10, 11 and 12, as
well as provisions of Paragraphs 6, 7(b), 8 and 15 through and including 23,
shall survive the termination or expiration of this Agreement.
Construction
. Each party has cooperated in the drafting and preparation of this Agreement.
Therefore, in any construction to be made of this agreement, the same shall not
be construed against any party on the basis that the party was the drafter.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

EMPLOYER:

AMERICAN SEAFOODS GROUP LLC

By /s/ Bernt O. Bodal
Name: Bernt O. Bodal
Title: Chief Executive Officer

PARENT:

AMERICAN SEAFOODS, L.P.

By: ASC Management, Inc.
Its: General Partner

By:/s/ Bernt O. Bodal
Name: Bernt O. Bodal
Title: President

EXECUTIVE:

/s/ Brad Bodenman


Brad Bodenman

